Citation Nr: 0534066	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from June 1959 through April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a right knee disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that a right knee 
disorder, to include osteoarthritis, had its origins during 
service, or for many years thereafter.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, and osteoarthritis of the right knee may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in February 2001, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He has declined a 
hearing.  

The Board notes that in his October 2003 informal conference, 
the veteran indicated that either he or his representative 
received a microfiche from the National Personnel Records 
Center (NPRC) that documented treatment for his right knee 
disorder in February 1963.  He stated that he did not have 
the microfiche.  In a December 2003 report of contact the 
veteran's representative also indicated that the did not have 
a copy of the microfiche.  A request was made to NPRC for the 
microfiche.  A January 2004 reply noted that there was no 
microfiche on file.  The NPRC reported that copies of the 
veteran's service medical records were sent to the veteran in 
July 2000 and the originals were sent to the RO in August 
2001.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), the Court noted, citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was provided to 
the veteran in February 2001 before the November 2001 RO 
decision regarding the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran was 
referred for an orthopedic consultation in November 1960.  A 
December 1960 service medical record noted that the 
examination of the right knee revealed normal stability, 
strength and range of motion.  X-rays were interpreted as 
showing no abnormality of the bones and joint.  An April 1963 
examination report noted that the veteran's lower extremities 
were normal.

A December 1988 private treatment noted indicated that the 
veteran had a "longstanding problem of the right knee."  
The physician noted that x-rays of the right knee show 
advancing arthritic changes of the patellofemoral joint in 
addition to medial compartment narrowing.  No comments are 
made regarding the etiology of this diagnosis.

Private and VA treatment records dated from September 1989 
through April 2004 reflect continued treatment for arthritis 
of the right knee.  Such records do not contain any comments 
regarding the etiology of the veteran's disorder.

An October 2001 VA examination report noted that the 
veteran's claims folder and service medical records were 
reviewed.  The veteran reported that he injured his right 
knee and quadriceps and was treated with a cast and physical 
therapy.  The diagnosis was severe degenerative arthritis of 
the right knee.  The examiner stated that the "primary 
reason [the veteran] has arthritis ...is secondary to his 
morbid obesity."  He noted that the veteran had a normal 
right knee x-ray in 1960 and there were no indications of 
treatment for a right knee injury in service.

An August 2003 informal conference report noted that the 
veteran indicated he initially injured his right knee in 
February 1963.  The veteran stated that no follow up 
treatment was offered because he was in the process of 
separating from service.  He indicated that he has had 
problems with his right knee since 1972.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for osteoarthritis, if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
arthritis of the right knee.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In that 
regard, the clinical evidence does not support the veteran's 
contentions.  Service medical records indicate that the 
veteran had a normal right knee examination in December 1960 
and the April 1963 examination report noted that the 
veteran's lower extremities were normal.  The October 2001 VA 
examiner offered the opinion that "primary reason [the 
veteran] has arthritis ...is secondary to his morbid obesity."  
The Board notes that the first clinical evidence documenting 
arthritis of the right knee is a December 1988 private 
treatment note.  While such treatment note refers to 
"longstanding" history of right knee problems, there is no 
clinical evidence suggesting that the veteran's right knee 
disorder was manifest to a compensable degree within one year 
of service.  Accordingly, service connection for a right knee 
disorder, to include arthritis, is denied on both a direct 
and presumptive basis.


ORDER

Entitlement to service connection for a right knee disorder, 
to include arthritis, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


